Citation Nr: 9910714	
Decision Date: 04/12/99    Archive Date: 04/30/99

DOCKET NO.  96-47 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, including posttraumatic stress disorder 
(PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin 
disability.

3. Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran served on active duty from August 1950 to 
September 1953.  He has requested a hearing before a member 
of the Board of Veterans' Appeals (Board) at the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case is remanded to the RO for 
the following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 C.F.R. § 20.704 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



